Citation Nr: 1133243	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

REMAND

The Veteran had active military service from May 1977 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2010.  A transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

This claim was remanded by the Board in March 2010 to obtain a VA examination and opinion as to whether the Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment.  The Board remand specified that the claims file "should be made available to, and reviewed by, the designated examiner."  However, at a VA psychiatric examination conducted in April 2010, the VA examiner stated that although a claims file review was requested by the RO, the records were not available for review.  Similarly, at a VA examination conducted in April 2010 to assess whether the Veteran's service-connected physical disabilities rendered him unemployable, the VA examiner specifically noted that the claims file, service treatment records, and subsequent medical records were not sent for the examination.  The examiner reported that the opinion as to employability was based solely on interview and examination of the Veteran, radiology reports conducted at the time of the examination, and a few radiology reports available online.

Because the Board's March 2010 remand directed the VA examiner to review the claims file prior to examination of the Veteran, and this instruction was not complied with, the Board finds that another remand is necessary to obtain an opinion regarding employability after the VA examiner(s) review the claims file in its entirety. 

Specifically, on remand, an opinion should be obtained as to whether the Veteran's service-connected status post left total knee arthroplasty, depressive disorder, status post fracture of the left lateral femoral condoyle with internal fixation, history of lumbar strain with degenerative arthritis, left knee scars, and multiple right arm scars, combine to make him unable to obtain or maintain gainful employment.  The VA examiner should provide an explanation to support his conclusion utilizing all the evidence in the record which pertains to the severity of the Veteran's service-connected disabilities.  Specifically, in forming an opinion, the VA examiner should take into account the April 2010 VA psychiatric examination provided to assess the severity of the Veteran's service-connected depressive disorder, the April 2010 VA examination provided to assess the severity of the Veteran's service-connected physical disabilities, in addition to the January 2008 VA examination, and the February 2010 Board hearing transcript.  The examiner should take into account that the ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  

Further, the Board finds both April 2010 VA examiners' opinions inadequate for rating purposes (see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)), because neither examiner provided a sufficient explanation to support their conclusions.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two--"[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, VA opinion must be obtained which includes a sufficient rationale to support the conclusion as to why the examiner believes the Veteran is or is not employable.  In this case, the April 2010 VA psychiatric examiner simply determined that the Veteran's depression had not resulted in unemployability because he would be able to perform the mental tasks expected by an employer, and because the Veteran did not assert that his depression would prevent him from working.  The VA examiner did not elaborate further, and did not discuss why the Veteran would be able to perform the mental tasks expected by an employer--such as discussing the severity of the Veteran's depressive disorder, and explaining why it was not severe enough to prevent the Veteran from performing the mental tasks expected by an employer.  Likewise, the April 2010 VA examiner who assessed the severity of the Veteran's physical disabilities also provided an opinion with an inadequate explanation.  Specifically, the April 2010 VA examiner noted that based on the Veteran's employment history and physical examination, he should be able to secure gainful employment.  The VA examiner explained that the Veteran had maintained employment since these service connected conditions occurred, and reported that he was "always looking for work."  The VA examiner noted that most recently the Veteran was a temporary employee for the Census Bureau.  Here, the fact that the Veteran was looking for work does not support the VA examiner's opinion that despite his physical disabilities, the Veteran is able to secure gainful employment.  Further, although the VA examiner supported the conclusion that the Veteran was able to work with the fact that the Veteran recently worked for the Census Bureau, the Veteran himself noted that he only worked three to four hours per day for six weeks in this job (see Board Hearing transcript), and also stated that prior to that time, he was let go from his janitorial job due to his service-connected knee disability.  It is questionable whether a three to four-hour-a-day job with the Census Bureau constitutes substantially gainful employment and supports the VA examiner's conclusion that the Veteran is able to secure gainful employment.  As such, a remand is necessary for further elaboration and explanation regarding the severity of the Veteran's disabilities in the context of whether the Veteran's service-connected physical and mental disabilities render him unemployable.

In a May 2011 statement, the Veteran noted that he was currently receiving mental health counseling at the Hot Springs VA medical center (VAMC), and felt that his current progress notes, particularly from a May 2011 appointment would be helpful to his claim.  As such, the Agency of Original Jurisdiction (AOJ) should obtain current treatment records from the Hot Springs VA medical center (VAMC) that are not currently of record.

Finally, the Board notes that the April 2010 examiner concluded that a right knee disability had been caused by the Veteran's service-connected left knee disability.  Because such additional disability might affect the analysis of a TDIU claim, the AOJ should address this information.  (The Board notes that service connection has previously been denied for a right knee disability.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Hot Springs VAMC dated after November 2009 and associate the records with the claims folder.

2.  The AOJ should address the question of whether evidence sufficient to reopen a claim and grant service connection for right knee disability has been presented.  

3.  After reviewing the claims file in its entirety, the VA examiners who conducted the April 2010 VA examinations (physical and psychiatric) should be asked to submit addendum opinions as to whether the Veteran's service-connected disabilities combine to make him unemployable.  In making this determination, the VA examiners should consider the severity of the Veteran's service-connected disabilities (which include: status post left total knee arthroplasty, depressive disorder, status post fracture of the left lateral femoral condoyle with internal fixation, lumbar strain with degenerative arthritis, left knee scars, and right arm scars, and possibly a right knee disability if so adjudicated by the AOJ), and assess whether the Veteran is capable of obtaining or retaining gainful employment.  The examiners should only take into account the Veteran's service-connected disabilities, and not consider non-service connected disabilities.  A complete rationale should be provided to support the VA examiners' assessments as to unemployability due to service-connected disabilities.  In other words, an explanation should be provided as to why the examiners believe the Veteran is or is not employable, taking into consideration the severity of his service-connected disabilities, particularly his depressive disorder, which the Veteran claims, makes it impossible for him to concentrate in school or on the job.  See 2010 Board Hearing transcript.

The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review.  The AOJ should make sure that the examiners' report complies with this remand and answers the question of whether the Veteran's service-connected disabilities make him unemployable.  The rationale for each opinion should be set forth in detail.  If the report is insufficient, i.e., if no rationale or an insufficient rationale is provided, it should be returned to the examiner(s) for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

